Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.1 [ SPECIMEN UNIT CERTIFICATE ] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED. THE SECURITIES REPRESENTED BY THIS UNIT CERTIFICATE (INCLUDING THE UNDERLYING COMMON STOCK, WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THE UNDERLYING WARRANT) ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND OTHER AGREEMENTS SET FORTH IN A SECURITIES ESCROW AGREEMENT, A LETTER AGREEMENT AND IN THE WARRANT AGREEMENT] 1 NUMBER UNITS U- SEE REVERSE FOR CERTAIN DEFINITIONS CR ACQUISITION CORP. CUSIP: UNITS CONSISTING OF ONE SHARE OF COMMON STOCK AND ONE WARRANT TO PURCHASE ONE SHARE OF COMMON STOCK THIS CERTIFIES THAT is the owner of Units. Each Unit ( Unit ) consists of one (1) share of common stock, par value $0.0001 per share (the  Common Stock ), of CR Acquisition Corp., a Delaware corporation (the  Corporation ), and one (1) warrant (the  Warrant ). The Warrant entitles the holder to purchase one (1) share of Common Stock for $7.00 per share (subject to adjustment pursuant to the Warrant Agreement, as described below). The Warrant will become exercisable on the later of (i) the completion of a Business Combination (as such term is defined in the Warrant Agreement), and (ii) one year after the date of the consummation of the Public Offering (as defined in the Warrant Agreement), and will expire unless exercised before 5:00 p.m., New York City time, [five years after the date of the consummation of the Public Offering] , or earlier upon redemption (the  Expiration Date ). The Common Stock and the Warrant comprising the Units represented by this certificate are not transferable separately prior to five (5) business days (or as soon as practicable thereafter) following the earliest to occur of (x) the expiration or termination of the underwriters' over- allotment option, (y) its exercise in full, and (z) the underwriters' determination not to exercise all or any remaining portion of the over- allotment option, subject in each case to the Corporation having filed a Current Report on Form 8-K with the Securities and Exchange Commission, containing an audited balance sheet reflecting the Corporation's receipt of the gross proceeds of the Public Offering and issuing a press release announcing when such separate trading will begin. The terms of the Warrants are governed by the Warrant Agreement (the  Warrant Agreement ), dated as of [
